—Appeal by the defendant from two judgments of the County Court, Nassau County (Jonas, J.), both rendered February 27, 1997, convicting him of criminal sale of a controlled substance in the fourth *719degree (two counts; one each under Indictment No. 95768 and Superior Court Information No. 97456), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606).
Bracken, J. P., Copertino, Santucci, Florio and Mc-Ginity, JJ., concur.